Name: Council Regulation (EEC) No 1906/83 of 11 July 1983 amending Regulation (EEC) No 2767/75 laying down general rules for the system of 'pilot products and derived products' enabling additional amounts to be fixed for pigmeat
 Type: Regulation
 Subject Matter: EU finance;  tariff policy;  animal product;  foodstuff
 Date Published: nan

 No L 190/4 Official Journal of the European Communities 14. 7. 83 COUNCIL REGULATION (EEC) No 1906/83 of 11 July 1983 amending Regulation (EEC) No 2767/75 laying down general rules for the system of 'pilot products and derived products' enabling additional amounts to be fixed for pigmeat whereas the additional amounts to which the system can lead, do not correspond in all cases to the market requirements ; whereas therefore the application of the system should be limited to a smaller number of products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2767/75 is hereby amended as follows : 1 . Article 2 (3) is replaced by the following : '3 . If more than one pilot product is specified in respect of a derived product, the additional amount for the derived product shall be equal to the highest of the amounts obtained by multiplying the additional amount for each of the pilot products in question by the relevant coefficient.' 2 . The Annex shall be replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 1 August 1983 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 13 (4) thereof, Having regard to the proposal from the Commission, Whereas Article 13 of Regulation (EEC) No 2759/75 sets up a system of pilot and derived products, in order to enable additional amounts to be fixed for those products for which there is no sluice-gate price (called derived products), on the basis of the additional amounts fixed for the pilot products ; whereas the list of pilot products and derived products was laid down by Council Regulation (EEC) No 2767/75 (3), as amended by Regulation (EEC) No 220/83 (4) ; Whereas it has become clear that sluice-gate prices can be fixed for certain products which until now have figured in the list of derived products ; Whereas the application of the system of pilot and derived products has given rise to certain problems ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 July 1983 . For the Council The President C. SIMITIS (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980, p. 5 . (3) OJ No L 282, 1 . 11 . 1975, p. 29 . 4 OJ No L 27, 29 . 1 . 1983 , p. 3 . 14. 7 . 83 Official Journal of the European Communities No L 190/5 ANNEX ANNEX List of pilot products and derived products in respect of the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75 CCT heading No Description Pilot products Derived products 02.01 A III a) 1 02.01 A III a) 02.06 B I a) 02.06 B I b) Meat of domestic swine in whole carcases or half-carcases Meat of domestic swine, fresh, chilled or frozen : 6 . Other : bb) Other Meat of domestic swine, salted or in brine : 7 . Other : bb) Other Meat of domestic swine, dried or smoked : 5 . Other : bb) Other Pilot products Derived products 02.01 A III a) 2 16.01 B II 16.02 B III Legs and parts thereof Sausages and the like, of meat, meat offal or animal blood : Other : Other Other prepared or preserved meat or meat offal : Other : Other : a) Containing meat or offal of domestic swine : 2 . Other, containing, by weight : aa) 80 % or more of meat or offal , of any kind, including fats of any kind or origin : 33 . Other bb) 40 % or more but less than 80 % of meat or offal , of any kind, inclu ­ ding fats of any kind or origin cc) Less than 40 % of meat or offal , of any kind, including fats of any kind or origin Pilot products Derived products 02.01 A III a) 3 16.01 B II 16.02 B III Fore-ends or shoulders ; parts thereof Sausages and the like , of meat, meat offal or animal blood : Other : Other Other prepared or preserved meat or meat offal : Other : Other : a) Containing meat or offal of domestic swine : 2 . Other, containing, by weight : aa) 80 % or more of meat or offal , of any kind, including fats of any kind or origin : 33 . Other bb) 40 % or more but less than 80 % of meat or offal , of any kind, inclu ­ ding fats of any kind or origin cc) Less than 40 % of meat or offal , of any kind, including fats of any kind or origin No L 190/6 Official Journal of the European Communities 14. 7. 83 CCT heading No Description Pilot products 02.01 A III a) 4 Loins and parts thereof Derived products 16.02 B III Other prepared or preserved meat or meat offal : Other : Other : a) Containing meat or offal of domestic swine : 2. Other, containing, by weight : aa) 80 % or more of meat or offal, of any kind, including fats of any kind or origin : 33 . Other bb) 40 % or more but less than 80 % of meat or offal, of any kind, inclu ­ ding fats of any kind or origin cc) Less than 40 % of meat or offal , of any kind, including fats of any kind or origin Pilot products Derived products 02.01 A III a) 5 16.01 B II 16.02 B III Bellies and parts thereof Sausages and the like, of meat, meat offal or animal blood : Other : Other Other prepared or preserved meat or meat offal : Other : Other : a) Containing meat or offal of domestic swine : 2. Other, containing, by weight : aa) 80 % or more of meat or offal , of any kind, including fats of any kind or origin : 33 . Other bb) 40 % or more but less than 80 % of meat or offal , of any kind, inclu ­ ding fats of any kind or origin cc) Less than 40 % of meat or offal , of any kind, including fats of any kind or origin'